Colt, J.
The plaintiff for the purpose of releasing her dower in the premises joined in a deed of mortgage given by her husband to secure the payment of a debt, and she has thereby barred her right to dower in the mortgaged premises, if before bringing her bill the holder of the mortgage has legally foreclosed the same. The mortgagee in such case has only appropriated the premises, in the manner authorized by the mortgagor by his conveyance, to the payment of the debt for which it was pledged; and to such appropriation by foreclosure for breach of condition the married woman consents when she releases her right, and cannot complain if she thereby loses her dower in the equity of redemption.
The case finds that the mortgage was foreclosed by the assignee of the mortgagee by an action at law brought against the mortgagor, who was also then tenant of the freehold. To this proceeding it is true the plaintiff was not made a party; nor was it necessary or proper that she should be, under our statute which authorizes the foreclosure by an action for possession, which is to be like a writ of entry “ against whoever is tenant of the freehold.” Gen. Sts. c. 140, §§-2, 8. The decisions of other states requiring the wife or widow to be made a party to proceedings in equity for foreclosing a mortgage in which she has released dower have no application in this commonwealth where a statute mode of foreclosure is provided which does not' require that she should be joined or notified.
No question of merger or of payment of the mortgage by the defendant seems open in the case, for the bill expressly alleges that the defendant entered into possession of the premises under the mortgage and assignment, and has ever since continued in such possession, though he had previously become the owner of the equity of redemption by purchase from the assignee in insolvency of the mortgagor. The decisions of this court most clearly establish that the purchaser of an equity of redemption *41from the assignee in insolvency of the mortgagor, who takes an assignment of the mortgage, may set up the mortgage and its foreclosure against a claim of dower made by one who joined in the mortgage for the purpose of releasing it. Farwell v. Cotting, 8 Allen, 211. Strong v. Converse, Ib. 557. Brown v. Lapham, 3 Cush. 551. Savage v. Hall, 12 Gray, 363.

Bill dismissed.